Citation Nr: 1401168	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the cervical spine, evaluated as 10 percent disabling from September 12, 2008, to January 31, 2011.

2.  Entitlement to a higher initial rating for degenerative disc disease of the cervical spine, evaluated as 20 percent disabling since January 31, 2011.

3.  Entitlement to service connection for a lumbar spine disability, as secondary to the service-connected degenerative disc disease of the cervical spine.  

4.  Entitlement to service connection for bilateral upper extremity radiculopathy, as secondary to the service-connected degenerative disc disease of the cervical spine.  

5.  Entitlement to service connection for bilateral lower extremity radiculopathy, as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues have been recharacterized to comport with the evidence of record.  

Hearings on this matter were held before a Decision Review Officer on November 22, 2010, and before the undersigned Veterans Law Judge on August 28, 2013.  The hearing transcripts are of record.  

The Veteran perfected an appeal for service connection for headaches, which was granted by a March 2011 rating decision.  Thus, the Board no longer has jurisdiction over this issue.  


The issues of a higher rating for the service-connected cervical spine disability, service connection for a lumbar spine disability, and service connection for bilateral lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral upper extremity radiculopathy was caused by the service-connected degenerative disc disease of the cervical spine.  


CONCLUSION OF LAW

The criteria for service connection for bilateral upper extremity radiculopathy are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that his bilateral upper extremity radiculopathy is caused or proximately due to his service-connected degenerative disc disease of the cervical spine. 

In September 2008, the Veteran reported that his arms had been tingling for about 3 months, and that his right upper extremity was weak.  He noted that he had injured his neck during service, and stated that it was hard to turn his head to the left or look up.  

An MRI of the cervical spine showed degenerative joint disease, as well as "mild disc bulging" and neural foraminal canal stenosis at several levels.  Electromyography (EMG) was consistent with both bilateral median neuropathy and left C7 radiculitis.  
During an April 2009 evaluation, the Veteran could not fully extend his neck because doing so caused right-sided pain and numbness.  The physician diagnosed cervical disc disease with radiculopathy, noting that the Veteran "has cervical spondylosis as well as the radicular distribution and weakness in the left arm."    An April 2009 EMG showed right upper extremity cervical radiculitis.  

The Veteran underwent VA examinations in November 2009 and January 2011.  Both concluded that the Veteran's bilateral upper extremity neurological abnormalities were attributable to his nonservice-connected carpal tunnel syndrome, and not to cervical radiculitis, although both examiners also conceded that the Veteran has symptoms consistent with radiculopathy.  Neither examiner indicated that he had reviewed the MRI report showing multi-level bulging discs and neural foraminal canal stenosis, or the EMG reports showing cervical radiculitis in both the right and left upper extremities.  Thus they are, at best, of limited probative value.    

A September 2013 statement from the Veteran's private neurologist, who had conducted all of the MRI and EMG reports of record, noted that the 2008 MRI showed a herniated cervical disc with cervical radiculopathy, and found that the Veteran has cervical radiculopathy in his upper extremities which is caused by his service-connected cervical spine disability.    The opinion is based upon his personal treatment of the Veteran and is supported by the MRI and EMG reports confirming the presence of cervical degenerative disc disease and radiculitis of both upper extremities.  His opinion is competent, credible and highly probative.  Service connection for bilateral upper extremity radiculopathy is warranted.  


ORDER

Service connection for bilateral upper extremity radiculopathy is granted.  





REMAND

During his August 2013 hearing, the Veteran indicated that his cervical spine symptoms have increased in severity since he was last afforded a VA examination in January 2011.  Under these circumstances, the Veteran must be afforded a new VA examination of his cervical spine.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran also testified that he receives VA treatment for his claimed disabilities.  The most recent VA clinical notes of record are dated October 2011.  Updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran's neurologist, Dr. B., indicated in his September 2013 statement that the Veteran's in-service neck injury eventually led to the development of lumbar degenerative disc disease and generalized neuropathy affecting all extremities, but did not provide a rationale for this finding.  When a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  This duty must be undertaken, especially when the burden on VA in obtaining this missing information is minimal.  Savage v. Shinseki, 24 Vet. App. 124 (2011).  Upon remand, Dr. B. must be asked to clarify his opinion, and provide any updated treatment records since April 2009.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since October 2011.  

2.  After securing any necessary release(s) from the Veteran, request that Dr. B. provide an addendum to his September 2013 opinion, stating in detail the reasons for his conclusion that the Veteran's cervical disc disease had led to the development of lumbar degenerative disc disease and generalized neuropathy.  The addendum must cite to medical literature where necessary.  All treatment records since April 2009 must also be requested.  

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional. The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner. If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to record the Veteran's reported symptoms of his cervical spine disability and all clinical findings, to include his ranges of cervical spine motion and whether there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


